          Case 1:19-cv-10101-MLW Document 67 Filed 02/11/19 Page 1 of 2



                            UNITED STATES   DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


OPTUM,        INC.    and OPTUM SERVICES,
Inc. ,
         Plaintiffs,

                 V.                                  C.A.   No.   19-10101-MLW


DAVID WILLIAM SMITH,
         Defendant.




                                          ORDER


    WOLF,       D.J.                                              February 11, 2019


         On February 8, 2019, Dow Jones & Company Inc. and Boston Globe

Media Partners, LLC filed a Motion to Intervene and to Unseal

Portion of Transcript of January 31, 2019 Hearing (Docket No. 64).

It is, therefore, hereby ORDERED that:

         1.      Counsel for plaintiffs Optum, Inc. and Optum Services,

Inc.      ("Optum") and for defendant David Smith and his employer
TCORP62018 LLC ("ABC")             shall confer and, by February 12, 2019,

report whether any of them objects to the unsealing of any or all
of the sealed transcript of the part of the January 31,                          2019
testimony of John Stoddard for which the courtroom was closed to
the public. ^             Docket No. 53 at 115-123. If they agree that part
of the transcript may now be made part of the public record, they
shall         file     under   seal   a   redacted   version      reflecting   their
         Case 1:19-cv-10101-MLW Document 67 Filed 02/11/19 Page 2 of 2



agreement,          which the court will unseal.          If they agree that the

full transcript may be unsealed, the court will unseal it.

        2.      If    Optum,       Smith,   or    ABC   object   to   unsealing   the

transcript in whole or in part, it or he shall, by 12:00 noon on

February 14, 2019, file a memorandum and at least one affidavit

addressing why the information at issue is confidential or involves

trade secrets, and why continued sealing is justified. See Rule

7.1(b)(2) of the Local Rules of the United States District Court

for the District of Massachusetts.

        3.      Any reply shall be filed by 12:00 noon on February 15,

2019.


        4.      If necessary, on February 19, 2019, at 9:30 a.m., the

court        will    conduct   a    hearing      to address ^     novo whether    the

courtroom should have been closed for the part of Mr. Stoddard's

testimony for which the transcript is now sealed, and whether that

transcript should be unsealed.




                                                   UNITED 3TATES
                                                          3      DISTRICT JUDGE
